The petitioners moved into the fourth ward of Central Falls a year ago, and had their names transferred to the voting-list of that ward. Three weeks ago, according to the testimony, they were obliged to change their residence for alleged sanitary reasons, and took a house just over the line in the third ward temporarily, and with no intent to permanently remove from the fourth ward, but with intent to return to the fourth ward as soon as they can find a house therein, negotiations for which are now in progress.
On the general question of domicile, the question of a reasonable intent is controlling. State v. Aldrich,14 R.I. 171. *Page 483 
In this case the evidence shows such intent, and there has been no sufficient length of residence in the ward where they now live to rebut the evidence in this respect.
The names of the petitioners have been changed from the fourth to the third ward, without request, or notice, or evidence.
The court is therefore of opinion that the petitioners are entitled to have their names retained on the list of the fourth ward, and a decree may be entered accordingly.